Citation Nr: 0023362	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling. 




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
RO.  

In March 1997, the Board denied the veteran's claim of 
service connection for a skin disorder and remanded the claim 
for increase for additional development of the record.  

In October 1997, the Board assigned an increased rating of 70 
percent for the service-connected PTSD and remanded the case 
for further development.  

In December 1998, the Board noted that the RO had not 
implemented the 70 percent rating increase.  The case was 
remanded for additional development.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is shown to be likely manifested by 
symptoms resulting in a demonstrable inability to obtain and 
retain employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 including Diagnostic 
Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

Based on the service records and a VA examination conducted 
in October 1991, the veteran was awarded service connection 
for PTSD.  

The veteran appeared for a personal hearing at the RO in 
February 1994.  He testified that he was jumpy; did not like 
anyone walking behind him; did not trust anyone; had a bad 
temper; did not like to go out and eat; was nervous in 
crowds; and had been having bad dreams and nightmares.  In 
regard to his employment history, the veteran testified that 
he had had two jobs as an electrician since service and that 
he had been employed at his current job for the past 14 
years.  He added, however, that in the previous year, he had 
been sick and had not worked a 40-hour week since Christmas.  
The veteran attributed his inability to work to a combination 
of his heart and nerves; however, he stated that he was still 
able to perform his job despite his blood pressure problems.  

At a June 1994 VA examination, the veteran related a history 
of working as an electrical worker since his discharge from 
service; however, in the previous two years, multiple health 
problems had decreased the length of time that he was able to 
work.  The veteran believed that the combination of health 
and nerve problems were contributing factors to his inability 
to work.  He complained of auditory and visual 
hallucinations; being nervous in crowds; not being able to 
eat out anymore; having to position himself in such a way 
that no one could come up behind him; sleeping poorly; 
becoming extremely violent at times, to include two episodes 
in which his violent outbursts had resulted in gunfire; being 
depressed; and generally feeling tired and run down all of 
the time.  He also related that he would stay alone most of 
the time to avoid interacting with people with whom he might 
become inexplicably angry.  

The mental status examination revealed that the veteran was 
anxious, extremely restless and fidgety, with rapid speech, 
although this thought was goal-directed and logical.  The 
veteran endorsed auditory and visual hallucinations as well 
as paranoid ideation; however, there was no evidence of 
delusional content, and judgment and insight were deemed to 
be fair.  The examiner was of the opinion that the veteran 
clearly suffered from symptoms of PTSD as he had a convincing 
history of having seen extensive fire and traumatic episodes, 
and he had nightmares and flashbacks.  The examiner further 
noted that the veteran engaged in multiple types of avoidant 
behavior to avoid recollections of the problems and had 
markedly diminished interest in his usual activity-feeling 
detached or estranged from others.  Although he endorsed love 
for his family, the veteran reported that he had to remain 
isolated from them in order to protect them from his Vietnam 
experiences.  He also indicated a difficulty falling asleep, 
extreme irritability and outbursts of anger leading to legal 
problems, difficulty with concentration and a hypervigilant 
and exaggerated startle response.  

At a September 1996 VA examination, the veteran complained of 
difficulty sleeping with frequent nightmares, thoughts and 
flashbacks during the day, and being very uncomfortable 
around people, although his relationship with his wife and 
four children was "pretty" good.  He also related that he 
had not worked because of his being uncomfortable around 
people as well as some orthopedic problems.  He did not like 
to go to restaurants, but, although he could go to the 
supermarket, he usually did not.  The mental status 
examination revealed the veteran to be oriented to time, 
person and place, although he seemed anxious during the 
interview and uncomfortable.  He denied being depressed or 
having hallucinations; there was no evidence of delusions; 
and he was able to remember three objects over five minutes.  

The diagnosis was that of PTSD, Axis I.  The examiner also 
noted that the veteran's PTSD condition had remained the 
same.  Reportedly, the veteran had been working over the past 
several weeks, but five months prior to that time, he had not 
worked.  The examiner considered the veteran to be moderately 
to severely disabled from his psychiatric condition.  

In a May 1997 VA examination, the examiner initially noted 
that the veteran's clinical picture was essentially not 
distinctly different from his evaluation in the August 1996 
VA examination.  The veteran was having difficulty sleeping 
with bizarre dreams and nightmares; he was unable to work due 
to being very frightened around people; he avoided crowds and 
leaving home because he had tended to "go to pieces."  He 
felt like someone was trying to sneak up behind him and he 
did not like having people behind him.  He was having 
frequent memories and some flashbacks of Vietnam during the 
daytime.  He was depressed and had remained suicidal at 
times.  Reportedly, law enforcement was called to the 
veteran's home a week earlier because he had threatened to 
shoot the neighbors after they had dumped trash in his yard.  
The veteran also related that he had attempted to do some 
electrical work, but due to his fear of others and his 
difficulties with his foot, he would do well by working only 
a few days a week.  

The mental status examination revealed the veteran's thought 
processes to have been somewhat slowed, but logical thought 
content was present and though content was devoid of any 
current auditory or visual hallucinations.  The veteran did 
seem to experience some flashbacks at times.  There was some 
level of paranoia about others.  He admitted to homicidal and 
suicidal ideations in the recent past but had no active plan.  
Memory was fair for immediate recent and remote events, 
although he was unable to concentrate well enough to spell 
world backwards.  The diagnosis was that of PTSD and alcohol 
dependence, Axis I; and a score on the Global Assessment 
Functioning (GAF) scale of 49.  

The examiner was of the opinion that the veteran's isolation 
from others, nightmares, quick temper, homicidal ideations 
and exaggerated startled response were all symptoms of his 
PTSD and not the alcohol dependence.  He further noted that 
the veteran's social adaptability and interactions with 
others, given his homicidal ideations and isolation from 
others, was quite poor and showed significant impairment.  
The examiner also noted that the veteran's reliability and 
efficiency in a work setting were significantly impaired in 
part due to his alcoholism and in part due to his PTSD; 
however, his flexibility and initiative in an industrial 
setting seemed less impaired.

The examiner noted that he had assigned a score of 49 on the 
GAF scale given the seriousness of the veteran's symptoms and 
the fairly significant social impairment and subsequent 
occupational impairment.  Although at least part of these 
problems were due to the veteran's alcohol dependence, the 
examiner was of the opinion that the majority of his 
condition was due to the PTSD.  The examiner further 
estimated the level of disability to be in the considerable 
range.  

VA outpatient records from reveal diagnoses of PTSD as well 
as treatment for conditions not relevant to the issue 
currently on appeal.

In June 1998, another VA examination was conducted.  The 
veteran described himself as a loner.  He stated that he did 
not like being around people.  He indicated that his anxiety 
and depression were almost continuous and to a moderately 
severe degree.  The mental status examination was consistent 
with the earlier examinations.  The diagnosis was that of 
PTSD, moderate to severe.  His GAF score was 55-60.  

A VA examination in August 1999 was very consistent with the 
earlier examinations.  The diagnosis was that of PTSD, 
moderate, and a GAF score of 51 was assigned.  

In a September 1999 addendum to the examination report, the 
examiner noted that the veteran was "clearly not doing 
well," but that he could do some work on occasions.  The 
examiner continued that the veteran was not capable of doing 
full employment at this time due to his PTSD.  He indicated 
that he would have no problem lowering the GAF score to 45, 
which indicated that he was unable to keep a job.  


Analysis

The Board finds that veteran's claim is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is rated as 70 percent 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Effective on November 7, 1996, 38 C.F.R. 
§ 4.132 was redesignated as 38 C.F.R. § 4.130 which included 
new rating criteria for psychiatric disorders.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 70 
percent rating is warranted when the ability to establish and 
maintain relationships is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (know as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.  

The Board has considered the reports and opinions of the 
various VA mental health professionals.  A GAF score of 45 
was assigned indicating an inability to keep a job.  The 
September 1999 addendum to the August 1999 VA examination 
indicated that the veteran was not capable of doing full 
employment at this time due to his PTSD.  The veteran 
continues to receive counseling at the local VA facility for 
his service-connected PTSD.  

In light of the evidence indicating that the severity of the 
veteran's PTSD likely precludes the performance of 
substantially gainful employment, it is the Board's opinion 
that the preponderance of the evidence supports the veteran's 
claim that he is totally disabled due to his PTSD.  

Thus, because the veteran is unable to obtain and maintain 
employment, a 100 percent evaluation for PTSD is warranted.  
Johnson v. Brown, 7 Vet. App. at 99.  



ORDER

A 100 percent rating for the service-connected PTSD is 
granted.  To this extent, the appeal is allowed subject to 
the rules and regulations governing the payment of monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

